Name: 72/428/EEC: Council Decision of 19 December 1972 on assistance from the European Social Fund for persons leaving agriculture to pursue non-agricultural activities
 Type: Decision
 Subject Matter: employment;  agricultural structures and production;  farming systems;  EU finance
 Date Published: 1972-12-28

 Avis juridique important|31972D042872/428/EEC: Council Decision of 19 December 1972 on assistance from the European Social Fund for persons leaving agriculture to pursue non-agricultural activities Official Journal L 291 , 28/12/1972 P. 0158 - 0159 Danish special edition: Series I Chapter 1972(28.12) P. 0024 English special edition: Series I Chapter 1972(28-30.12) P. 0073 Greek special edition: Chapter 05 Volume 1 P. 0225 COUNCIL DECISION of 19 December 1972 on assistance from the European Social Fund for persons leaving agriculture to pursue non-agricultural activities (72/428/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Decision of 1 February 1971 1 on the reform of the European Social Fund, and in particular Article 4 thereof; Having regard to the proposal from the Commission; Whereas the means of action and operation of the Fund are defined by Council Regulation (EEC) No 2396/71 2 of 8 November 1971, implementing the Council Decision of 1 February 1971, on the reform of the European Social Fund; Whereas it is expressly stated in the fourth indent of Article 12 (2) of the Council Directive of 17 April 1972 3 on social and economic information and the occupational skills of persons working in agriculture, that the system of aid set up for persons working in agriculture, who wish to change to a non-agricultural activity - Article 7 of the Directive - shall not apply until the decision to be taken by the Council pursuant to Article 4 of the Council Decision of 1 February 1971 on the reform of the European Social Fund is implemented; Whereas the imbalance of employment recorded in the agricultural sector is such as to necessitate a considerable number of workers changing employment and thus having to aquire new qualifications and sometimes moving their homes; Whereas measures for structural aid for agricultural workers cannot be fully effective unless the European Social Fund offers people leaving agriculture the chance to acquire new occupational skills; Whereas the reform of the European Social Fund decided on by the Council enables a contribution to be made to the financial burden resulting from plans under development or to be developed in the Member States, with the aim of stimulating the re-employment and geographical and professional mobility of persons who cease to pursue an activity directly and principally in agriculture; Whereas self-employed activities, in certain cases, are the most suited to the mentality and abilities of persons who have worked in agriculture; Whereas operations to facilitate the employment and geographical and professional mobility of persons leaving agriculture must, save in exceptional cases, be accompanied by the implementation of a programme which makes clear the economic background to projects being organised and specifies the aims and means thereof; HAS DECIDED AS FOLLOWS: Article 1 1. Operations to facilitate the employment and geographical and professional mobility of persons who cease to pursue an activity directly and principally in agriculture in order to take up a non-agricultural activity shall be eligible to receive assistance from the Fund under Article 4 of the Council Decision of 1 February 1971. 2. Operations concerning persons who are to pursue self-employed activities shall also be eligible to receive assistance from the Fund, under the conditions laid down in the preceding paragraph. 1OJ No L 28, 4.2.1971, p. 15. 2OJ No L 249, 10.11.1971, p. 54. 3OJ No L 96, 23.4.1972, p. 15. Article 2 To qualify for assistance from the Fund, the operations concerning the persons referred to in Article 1 must, save in exceptional cases, be accompanied by the implementation of a programme which makes clear the economic background to the projects being organised and specifies the aims and means thereof. Article 3 Those aids which feature on the list established by Council Regulation (EEC) No 2397/71 of 8 November 1971 1 on aid which may qualify for assistance from the European Social Fund, may receive assistance from the European Social Fund. Article 4 This Decision shall enter into force on the fifth day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 19 December 1972. For the Council The President T. WESTERTERP 1OJ No L 249, 10.11.1971, p. 58.